Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The amendment dated 7/9/2020 is acknowledged and entered into record. Claims 1 and 6 have been amended. Claims 1-18 are currently pending. 
3.		Claims 5 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2019.
4.		Claims 1-4 and 6-9, drawn to an antibody prodrug, are being considered for examination in the instant application. 

Objection/Rejection withdrawn
5.		Upon consideration of amendment of claim 1, the objection is withdrawn. 
6.		Upon consideration of amendment of claim 6, the rejection under 35 U.S.C. 112(b) is withdrawn. 

Rejections maintained
Claim Rejections - 35 USC § 103
7.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.		The claims are drawn to an antibody prodrug that can be selectively activated in a central nervous system or CNS by protease kallikrein-6 (KLK6), wherein the prodrug comprises an antibody or a binding fragment thereof for treating a disease or cancer in the CNS, a KLK6 cleavable peptide fused to the N-terminus of a heavy chain and/or light chain of the antibody, and a blocker fused to the N-terminus of the KLK6 cleavable peptide (claims 1, 7); wherein: the blocker is a protein or its domain or a peptide (claim 2); the KLK6 cleavable peptide is one of those recited in claim 3; the antibody is a monoclonal antibody (claim 4); the antibody is a murine, human, chimeric or humanized (claim 8), and is an anti-VEGF antibody (claim 9).
10.		Moore et al teach polypeptides including CM1-CM2 substrate, wherein CM1 is a substrate for a matrix metalloprotease or MMP and CM2 is a substrate for a serine protease (abstract; claim 1), and an additional masking moiety (MM) (blocker) that when coupled reduces the antibody binding to its target (para 0007); wherein the CM1-CM2 substrate is useful in activating antibodies or antigen binding fragments thereof; MM is a polypeptide (para 0068); and the polypeptides are useful as prodrugs (para 0115). It is known that KLK is a serine protease as also stated in the instant specification (para 0029). Moore et al teach that the antibody prodrug structural arrangement is from N-terminus to C-terminus such as MM-CM1-CM2-antibody (claim 26) (i.e. N-terminus of antibody to CM2-CM1 fused to the N-terminus of MM). The reference teaches that the antibody can be a human monoclonal antibody, a chimeric or 
11.		Although Moore et al teach that the substrate could be for KLK6 among other proteases, the reference does not specifically teach a KLK6 cleavable peptide in the structure and that the antibody prodrug is selectively activated by KLK6 protease.
12.		Sotiropoulou et al teach that Kallikrein-related peptidases or KLKs constitute a family of 15 serine proteases (abstract). The reference teaches that KLK6 functions include promoting or inhibiting cancer growth and/or progression depending on the concentration, the tissue in context and the cancer type or stage; and that KLK6 is known to be a potential pharmacological target for cancer and neurodegeneration (page 629, col 2, para 2). The reference also teaches that prodrugs meet the challenge of generation of therapeutic agents acting only on the target site, and the proteolytic activity of KLKs is used for targeted prodrug activation. The reference further teaches that the proteolytic release of therapeutic only at the site of KLK activity depends upon the tissue specific expression of specific KLKs, thereby minimizing systemic toxicity (page 630, col 2, para 1).
13.		Moore et al or Sotiropoulou et al do not teach the association of KLK6 with CNS.
14.		Tallieri et al teach that kallikrein-related peptidases or KLKs are important for the prognosis, diagnosis and treatment of cancer. The reference teaches that KLK6 has the highest expression in normal brain, and that KLK6 is expressed more in CNS tumors like glioblastoma, wherein a positive expression of KLK6 is associated with tumor grade, which “may have a clinical utility as a marker of unfavorable prognosis for intracranial tumors”, thus could be useful 
15.		Moore et al, Sotiropoulou et al or Tallieri et al do not teach an antibody capable of being selectively activated in a CNS by KLK6.
16.		It would however, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed to modify an antibody prodrug comprising a substrate or cleavable peptide of an enzyme protease, and a blocker or MM peptide as taught by Moore et al, by considering selective activation of prodrugs using KLK proteolytic activity at the target site of release of a therapeutic as taught by Sotiropoulou et al, wherein the target site associated with KLK6 is the CNS in view of the teachings of Tallieri et al. The person of ordinary skill would have been motivated for KLK6 activated prodrugs as the proteolytic release of therapeutic only is at the site of KLK activity, and KLK6 is not only expressed in normal brain, its expression increases with intracranial malignancy progression. The person of ordinary skill would also have been motivated in favor of KLK6-activated prodrugs in the CNS as intracranial tumors could be useful as a “target for therapeutic intervention” with minimal systemic toxicity (Sotiropoulou et al, Tallieri et al). The person of ordinary skill would have expected reasonable success because development of targeted therapeutic intervention in cancer and other diseases was an ongoing endeavor at the time the invention was filed.
17.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

18.		Claims 1-4 and 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Daugherty et al, (US Patent 8518404, 27 August 2013, in view of Sotiropoulou et al (2012) (IDS), and in further view of Tallieri et al (2012). The rejection is maintained and extended to 
19.		Daugherty et al teach prodrugs comprising activatable antibody compositions comprising a target binding moiety (TBM) having an antigen binding domain or ABD, a masking moiety or MM (blocker) and a cleavable moiety or CM (cleavable peptide), wherein the TBM binds to VEGF (anti-VEGF antibody) (abstract; col 12, lines 44-51; col 1, lines 54-64). The reference teaches that the activatable binding polypeptide or antibody is less active and accessible to the target when uncleaved than after the cleaving of CM in the presence of a cleaving agent (thereby getting activated) (Abstract). The reference also teaches that MM is a polypeptide,  wherein the MM inhibits binding of the TBM to the target in an uncleaved condition, however, allows the binding of the TBM to the target when cleaved (col 2, lines 1-12). Daugherty et al teach that the antigen binding domain is a full-length antibody or a binding fragment thereof that can have a target as VEGF (i.e. antibody to VEGF) (col 6, lines 7-10; col 7, lines 66-67; col 13, lines 20-22, 61-63; Example 9), wherein the antibody is a monoclonal antibody to VEGF derived from a parent murine antibody (col 60, lines 33-35); the CM can be an enzyme substrate (col 6, lines 21-23), and wherein the CM is coupled to the N-terminus of the ABD or antibody (col 6, lines 40-42), and the structure can be represented by the formula MM-CM-TBM in the order from N-terminus to C-terminal region (col 21, lines 15-18). The reference teaches that the protease is one that co-localizes with the binding partner of TBM - for example VEGF and suitable enzymes like Kallikreins at the site of a tumor (col 37, lines 28-34, 37), indicating that the CM is a substrate of Kallikrein or KLK. The reference teaches that the CM is selected based upon the protease present in the tissue having the desired target of the TBM, wherein the target tissue can be a tumor or cancerous tissue, and the CM is a peptide substrate that is cleaved by 
20.		Although Daugherty et al teach that the substrate could be for KLK among other proteases, the reference does not specifically teach a KLK cleavable peptide in the structure and that the antibody prodrug is selectively activated by KLK6 protease.
21.		The teachings of Sotiropoulou et al and Tallieri et al are set forth above.
22.		Daugherty et al, Sotiropoulou et al or Tallieri et al do not teach an antibody capable of being selectively activated in a CNS by KLK6.
23.		It would however, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed to modify an antibody prodrug comprising a substrate or cleavable peptide of an enzyme protease, and a blocker or MM peptide as taught by Daugherty et al, by considering selective activation of prodrugs using KLK proteolytic activity at the target site of release of therapeutic as taught by Sotiropoulou et al, wherein the target site associated with KLK6 is the CNS in view of the teachings of Tallieri et al. The person of ordinary skill would have been motivated for KLK6 activated prodrugs as the proteolytic release of therapeutic only is at the site of KLK activity, and KLK6 is not only expressed in normal brain , its expression increases with intracranial malignancy progression. The person of ordinary skill would also have been motivated in favor of KLK6 activated prodrugs in the CNS as intracranial tumors could be useful as a “target for therapeutic intervention” with minimal systemic toxicity (Sotiropoulou et al, Tallieri et al), and because the art teaches that the cleavable peptide will be cleaved by a protease present at the cancer site, in particularly elevated levels as compared to non-cancerous tissue (Daugherty et al). The person of ordinary skill would have expected reasonable success because development of targeted therapeutic intervention in cancer and other diseases was an ongoing endeavor at the time the invention was filed.
prima facie obvious over the teachings of the prior art.

25.		Claims 1-4 and 6-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Daugherty et al, (2013), in view of Sotiropoulou et al (2012) (IDS), and Tallieri et al (2012), and in further view of Mostafa et al (Artificial Cells Nanomed Biotech 44: 1339-1349, Epub 6/11/2015). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 3/27/2019. Necessary modifications are made to address the current amendment. 
26.		Claim 6 recites that the antibody forms a chimeric antigen receptor (CAR) for use in a (CAR)-T cell.
27.		The teachings of Daugherty et al, Sotiropoulou et al and Tallieri et al are set forth above.
28.		Mostafa et al teach that chimeric antigen receptor (CAR)-modified T cells is used in cancer immunotherapy (abstract), wherein CAR proteins are expressed on the surface of T cells and help the cells to “overcome the tumor’s capacity to escape immune recognition” (Introduction, col 2, para 5, 6). The reference teaches that tumor eradication by CAR requires the recognition of antigen that is expressed only on malignant cells and is important for tumor survival (page 1340, col 1, para 3). The reference also teaches that the production of a large number of tumor-specific T cells can be achieved in a relatively short time (page 1340, col 1, para 1).
29. 		It would however, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed to modify an antibody prodrug comprising a substrate or cleavable peptide of an enzyme protease like KLK6, and a blocker or MM peptide as taught by the combined teachings of Daugherty et al, Sotiropoulou et al, and Tallieri et al. by using the 
30.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

	Applicant’s arguments:
31.		Applicant explains that the invention is based upon showing that “KLK6 activities in the CNS system are markedly higher than those in the peripheral blood” and that the inventive antibody prodrugs can cross the blood-brain barrier or BBB. 
32.		Applicant argues that Moore et al require the presence of both CM1 and CM2, i.e. “the substrates of MMP and SP co-exist in the same antibody molecule”. Applicant also argues that MMP is upregulated in the circulating blood under physiological conditions like angiogenesis, therefore, Moore’s prodrug “will be activated in the peripheral blood and can’t be specific activated in the CNS”. Applicant asserts that the person of ordinary skill in the art will not learn from Moore teachings that the instant claimed requirement of an “antibody prodrug with KLK6 substrate alone can be activated in the CNS”.
but not KLK6, can activate small molecule or toxin prodrugs, “but not antibody prodrugs”, wherein the small molecule does not probably cross the BBB. 
34.		Applicant argues that Tallieri et al studies intracranial tumor samples for KLK6 expression, and teaches that KLK6 could be used as a target for treatment. Applicant clarifies that the instant invention is directed to the use of KLK6 for the activation of antibody prodrug in the CNS, not for targeting KLK6. Applicant therefore, concludes that the references separately or in combination, do not teach every limitation of claim 1, and therefore, requests withdrawal of the rejection (using Moore reference).
35.		Applicant argues that Daugherty et al only teaches KLKs in passing, however, does not specifically teach KLK6 or any prodrugs for use in the CNS, which would require the passage through BBB. Applicant repeats the teachings of Sotiropoulou et al and Tallieri et al, asserting that the references state, “KLK6 could be used as a target for therapeutic intervention”, which is not an embodiment of the present invention. Applicant argues that Mostafa et al do not teach or suggest the discrepancies in the stated references. Applicant therefore, requests the rejections to be withdrawn.  
	Response to Applicant’s arguments:
36.		Applicant’s arguments are fully considered, however are not found to be persuasive. Applicant is right that Moore et al teach the co-existence of both CM1 (MMP substrate) and CM2 (serine protease or SP substrate) in the antibody prodrug molecule. In other words, the Moore prodrug comprises a substrate of a serine protease (like KLK), and in addition a substrate of MMP. Applicant’s argument is not persuasive as claim 1 recites “the antibody prodrug comprising…”. It is noted in the MPEP that the phrase "comprising" is a transitional phrase that is open-ended and "define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim". That is 
37.		Applicant’s argument about Moore’s MMP being activated in the peripheral blood, and therefore, is not specific for the CNS is considered. However, brain tumors are also characterized by high levels of different MMPs, which are detected in malignant glioma samples of patients, wherein the levels correlate with tumor progression (Roomi et al. Oncol Rep 37: 1907-1913, Jan 2017; Abstract, Introduction-para 2) (Please note that the Roomi reference is only used to respond to Applicant’s arguments). Moore et al also teach that the CM1-CM2 substrate is a substrate for one additional protease that includes kallikrein such as KLK6 (i.e. a KLK6 cleavable peptide) (para 0048, 0051, Table 6), and KLK6 has been shown to be expressed in high concentrations in glioma samples (see Tallieri for example). Therefore, the substrates used in the antibody prodrug of Moore et al has the potential of being activated in the CNS, absent any evidence to the contrary.
38.		Applicant’s argument that Daugherty et al do not specifically teach KLK6 is accepted. The reference however, provides the basic backbone of the antibody prodrug as instantly claimed – i.e. comprising an antibody to VEGF, a masking moiety or blocker and a cleavable moiety in the N- to C- terminus arrangement as claimed. Even though the reference does not specifically teach KLK6 as the protease, the reference suggests a KLK protease that cleaves the CM, and that co-localizes with the target VEGF at the site of the tumor. The teaching of KLK6 expression in solid tumors of the CNS is presented in the secondary references. Applicant is reminded that the rejection is based upon obviousness rendered by a combination of references. 

40.		Applicant’s argument that Tallieri et al teach that KLK6 could be used as a “target” for therapeutic intervention, while the instant invention is directed to the use of KLK6 for activation of the antibody prodrug in the CNS and not for targeting KLK6, is considered. Applicant’s opinion of Tallieri teaching is right and is even presented in the rejection. However, this was only to emphasize the knowledge about high levels of KLK6 expression in CNS tumors like glioblastoma in the cited prior art, which could be targeted for treatment. The reference does not teach prodrugs and the use of targeting KLK6 was not in context of the instantly claimed prodrugs. The target for the antibody of instant prodrug was taught in the primary references as being VEGF. As stated above, the person of ordinary skill would have been motivated in favor of KLK6 activated prodrugs in the CNS as intracranial tumors having increased KLK6 expression could be useful for therapeutic intervention with minimal systemic toxicity (Sotiropoulou et al, Tallieri et al), and because the cleavable peptide will be cleaved by a protease present at the cancer site in elevated levels as compared to non-cancerous tissue (Daugherty et al).  This is the same mechanism described by Moore (see paragraphs 0183 – 0185).  Considering the contemplation of KLK substrates in the antibody prodrug molecule in the primary references, and the teachings of Sotiropoulou and Tallieri evincing high levels of KLK6 in brain tumors, the references in combination, strongly suggest that the antibody prodrug is capable of being activated by KLK6 in the CNS.

42.  		Applicant’s argument that Mostafa et al do not teach the missing links of the Daugherty et al, Sotiropoulou et al or Tallieri et al is not persuasive. Applicant has rightly stated that Mostafa teachings are only relied for CAR-T. The teachings of Daugherty et al, Sotiropoulou et al or Tallieri et al are proper for reasons stated above. The rejection using Mostafa et al is therefore, maintained.
43.		Applicant is arguing each reference on an individual basis, when the references are used in combination to support obviousness of the claimed invention. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

New Rejections – necessitated by current amendment
44.		Claims 1-4 and 6-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Moore et al (2016) in view of Sotiropoulou et al (2012), and Tallieri et al (2012), and in further view of Brown et al (Clin Can Res 21: 4062-4072, 2015). 
45.		The teachings of Moore et al, Sotiropoulou et al and Tallieri et al are set forth above.
46.		Moore et al, Sotiropoulou et al or Tallieri et al do not teach the use of a chimeric antigen receptor in the application of CAR-T cell (as in claim 6).
47.		Brown et al teach that CAR T cells specifically recognize "antigenically distinct tumor populations independently of pre-existing antitumor immunity", and that "T cells can migrate 
48.		Moore et al, Sotiropoulou et al, Tallieri et al or Brown et al do not teach that the antibody of the prodrug forms a CAR. 
49.		It would however, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed, to modify an antibody prodrug comprising a substrate or cleavable peptide of an enzyme protease, and a blocker or MM peptide as taught by Moore et al, by considering selective activation of prodrugs using KLK proteolytic activity at the target site of release (CNS) of therapeutic as taught by Sotiropoulou et al and Tallieri et al, wherein the antibody can be used in CAR-T cell related application in view of the teachings of Brown et al. The person of ordinary skill would have been motivated in favor of KLK6-activated prodrugs in the CNS as intracranial tumors could be useful as “target for therapeutic intervention” with minimal systemic toxicity (Sotiropoulou et al, Tallieri et al). The person of ordinary skill would have been motivated to use the antibody of the prodrug as a CAR in CAR-T cell immunotherapy as: CAR T cells specifically recognize "antigenically distinct tumor populations”; "T cells can migrate through the brain parenchyma to target and kill infiltrative malignant cells"; the treatment does not cause “serious therapy-related side effects”, and CAR-T cell therapy was successfully used in CNS cancer like GBM in humans (Brown et al). The person of ordinary skill would have expected reasonable success because development of targeted therapeutic intervention in CNS cancer and other diseases was an ongoing endeavor at the time the invention was filed.
prima facie obvious over the teachings of the prior art.

51.		Claims 1-4 and 6-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Daugherty et al, (2013), in view of Sotiropoulou et al (2012) (IDS), and Tallieri et al (2012), and in further view of Brown et al (2015). 
52.		The teachings of Daugherty et al, Sotiropoulou et al, Tallieri et al and Brown et al are set forth above.
53.		Daugherty et al, Sotiropoulou et al, Tallieri et al or Brown et al do not teach that the antibody of the prodrug forms a CAR (as in claim 6).
54.		It would however, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed, to modify an antibody prodrug comprising a substrate or cleavable peptide of an enzyme protease, and a blocker or MM peptide as taught by Daugherty et al, by considering selective activation of prodrugs using KLK proteolytic activity at the target site of release (CNS) of therapeutic as taught by Sotiropoulou et al and Tallieri et al, wherein the antibody can be used in CAR-T cell related application in view of the teachings of Brown et al. The person of ordinary skill would have been motivated in favor of KLK6 activated prodrugs in the CNS as intracranial tumors could be useful as “target for therapeutic intervention” with minimal systemic toxicity (Sotiropoulou et al, Tallieri et al). The person of ordinary skill would have been motivated to use the antibody of the prodrug as a CAR in CAR-T cell immunotherapy as: CAR T cells specifically recognize "antigenically distinct tumor populations”; "T cells can migrate through the brain parenchyma to target and kill infiltrative malignant cells"; the treatment does not cause “serious therapy-related side effects”, and CAR-T cell therapy was successfully used in CNS cancer like GBM in humans (Brown et al). The person of ordinary skill would have 
55.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.


Conclusion
56.	No claims are allowed. 
57.			Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
58.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
59.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
60.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	61.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/A. D./
Examiner, Art Unit 1649
31 March 2021
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644